        Case 1:18-cv-07366-NG-SMG Document 15 Filed 05/22/19 Page 1 of 9 PageID #: 73

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District of New York


     Tyshawn Baldwin, Robert Thompson, Charles                        )
                      Murray                                          )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No. 18-cv-7366 (NG) (SMG)
                                                                      )
                The City of New York et als                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Cleeford Franklin, 79th Precinct, 263 Tompkins Ave, Brooklyn, NY 11216




          A lawsuit has been filed against you.




-
         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Robert Marinelli, Esq.
                                           305 Broadway, Suite 1001
                                           New York, New York 10007



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              DOUGLAS C. PALMER
                                                                              CLERK OF COURT


Date:     5/22/2019                                                                  /s/ C. Barrett
                                                                                             Signature of Clerk or Deputy Clerk
        Case 1:18-cv-07366-NG-SMG Document 15 Filed 05/22/19 Page 2 of 9 PageID #: 74

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District of New York


     Tyshawn Baldwin, Robert Thompson, Charles                        )
                      Murray                                          )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No. 18-cv-7366 (NG) (SMG)
                                                                      )
                The City of New York et als                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Arnold Chow, 79th Precinct, 263 Tompkins Ave, Brooklyn, NY 11216




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Robert Marinelli, Esq.
                                           305 Broadway, Suite 1001
                                           New York, New York 10007



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              DOUGLAS C. PALMER
                                                                              CLERK OF COURT


Date:       5/22/2019                                                            /s/ C. Barrett
                                                                                          Signature of Clerk or Deputy Clerk
        Case 1:18-cv-07366-NG-SMG Document 15 Filed 05/22/19 Page 3 of 9 PageID #: 75

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District of New York


     Tyshawn Baldwin, Robert Thompson, Charles                        )
                      Murray                                          )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No. 18-cv-7366 (NG) (SMG)
                                                                      )
                The City of New York et als                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ethan Cooley, 79th Precinct, 263 Tompkins Ave, Brooklyn, NY 11216




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Robert Marinelli, Esq.
                                           305 Broadway, Suite 1001
                                           New York, New York 10007



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               DOUGLAS C. PALMER
                                                                              CLERK OF COURT


Date:      5/22/2019                                                                 /s/ C. Barrett
                                                                                          Signature of Clerk or Deputy Clerk
        Case 1:18-cv-07366-NG-SMG Document 15 Filed 05/22/19 Page 4 of 9 PageID #: 76

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District of New York


     Tyshawn Baldwin, Robert Thompson, Charles                        )
                      Murray                                          )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No. 18-cv-7366 (NG) (SMG)
                                                                      )
                The City of New York et als                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Thomas Bay, 79th Precinct, 263 Tompkins Ave, Brooklyn, NY 11216




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Robert Marinelli, Esq.
                                           305 Broadway, Suite 1001
                                           New York, New York 10007



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              DOUGLAS C. PALMER
                                                                              CLERK OF COURT


Date:      5/22/2019                                                             /s/ C. Barrett
                                                                                           Signature of Clerk or Deputy Clerk
        Case 1:18-cv-07366-NG-SMG Document 15 Filed 05/22/19 Page 5 of 9 PageID #: 77

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District of New York


     Tyshawn Baldwin, Robert Thompson, Charles                        )
                      Murray                                          )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No. 18-cv-7366 (NG) (SMG)
                                                                      )
                The City of New York et als                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Joseph Kosek, 79th Precinct, 263 Tompkins Ave, Brooklyn, NY 11216




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Robert Marinelli, Esq.
                                           305 Broadway, Suite 1001
                                           New York, New York 10007



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               DOUGLAS C. PALMER
                                                                              CLERK OF COURT


             5/22/2019                                                               /s/ C. Barrett
Date:
                                                                                          Signature of Clerk or Deputy Clerk
        Case 1:18-cv-07366-NG-SMG Document 15 Filed 05/22/19 Page 6 of 9 PageID #: 78

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District of New York


     Tyshawn Baldwin, Robert Thompson, Charles                        )
                      Murray                                          )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No. 18-cv-7366 (NG) (SMG)
                                                                      )
                The City of New York et als                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Antonio Zorrilla, 79th Precinct, 263 Tompkins Ave, Brooklyn, NY 11216




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Robert Marinelli, Esq.
                                           305 Broadway, Suite 1001
                                           New York, New York 10007



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               DOUGLAS C. PALMER
                                                                              CLERK OF COURT


Date:          5/22/2019                                                        /s/ C. Barrett
                                                                                           Signature of Clerk or Deputy Clerk
        Case 1:18-cv-07366-NG-SMG Document 15 Filed 05/22/19 Page 7 of 9 PageID #: 79

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District of New York


     Tyshawn Baldwin, Robert Thompson, Charles                        )
                      Murray                                          )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No. 18-cv-7366 (NG) (SMG)
                                                                      )
                The City of New York et als                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Michael Zweifler, 79th Precinct, 263 Tompkins Ave, Brooklyn, NY 11216




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Robert Marinelli, Esq.
                                           305 Broadway, Suite 1001
                                           New York, New York 10007



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              DOUGLAS C. PALMER
                                                                              CLERK OF COURT


Date:        5/22/2019                                                            /s/ C. Barrett
                                                                                          Signature of Clerk or Deputy Clerk
        Case 1:18-cv-07366-NG-SMG Document 15 Filed 05/22/19 Page 8 of 9 PageID #: 80

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District of New York


     Tyshawn Baldwin, Robert Thompson, Charles                        )
                      Murray                                          )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No. 18-cv-7366 (NG) (SMG)
                                                                      )
                The City of New York et als                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Nicko Singkuan, 79th Precinct, 263 Tompkins Ave, Brooklyn, NY 11216




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Robert Marinelli, Esq.
                                           305 Broadway, Suite 1001
                                           New York, New York 10007



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              DOUGLAS C. PALMER
                                                                              CLERK OF COURT

                                                                                /s/ C. Barrett
Date:         5/22/2019
                                                                                           Signature of Clerk or Deputy Clerk
        Case 1:18-cv-07366-NG-SMG Document 15 Filed 05/22/19 Page 9 of 9 PageID #: 81

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District of New York


     Tyshawn Baldwin, Robert Thompson, Charles                        )
                      Murray                                          )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No. 18-cv-7366 (NG) (SMG)
                                                                      )
                The City of New York et als                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Lt. Ryan Gillis, 79th Precinct, 263 Tompkins Ave, Brooklyn, NY 11216




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Robert Marinelli, Esq.
                                           305 Broadway, Suite 1001
                                           New York, New York 10007



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               DOUGLAS C. PALMER
                                                                              CLERK OF COURT


Date:        5/22/2019                                                           /s/ C. Barrett
                                                                                          Signature of Clerk or Deputy Clerk
